Case 1:13-cv-01015-VSB Document 269 Filed 10/25/19 Page 1 of 4

 

 

   
  

 

 

 

[USDC SDNY
DOCUMENT
i; LECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: .
SOUTHERN DISTRICT OF NEW YORK. " ~TAn
: x _ [pate FILED: 10/25 //F
CHAZ PERRY, et al.,
Plaintiffs,
13-CV-1015 (VSB)
~Y- ,
VERDICT SHEET
THE CITY OF NEW YORK, et al.,
Defendants.
X

 

VERNON S. BRODERICK, United States District Judge:

Question 1:

Did the Plaintiff EMTs and Paramedics prove by a preponderance of the evidence that the
Defendants have a policy or practice of suffering or permitting the Plaintiffs to perform work
before their shift without pay, in violation of the Fair Labor Standards Act?

ves __NO

Question 2:

Did the Plaintiff EMTs and Paramedics prove by a preponderance of the evidence that the
Defendants have a policy or practice of suffering or permitting the Plaintiffs to perform work
after their shift without pay, in violation of the Fair Labor Standards Act?

J ves __NO

If your answer to both Question 1 and Question 2 is “No,” you have found for the Defendants
and should not answer any additional questions. Proceed to the signature line at the end of the
form. .

if your answer to Question I is “Yes,” please also provide an answer to Question 3.

if your answer to Question 2 is “Yes,” please also provide an answer to Question 4.
P P

 
Case 1:13-cv-01015-VSB Document 269 Filed 10/25/19 Page 2 of 4

Question 3:

Did the Plaintiffs prove by a preponderance of the evidence that the CityTime system accurately
captures the unpaid pre-shift work minutes at issue in this case (1.e., up to 15 minutes of pre-shift
work)?

Vv YES NO

Question 4:

Did the Plaintiffs prove by a preponderance of the evidence that the CityTime system accurately
captures the unpaid post-shift work minutes at issue in this case (i.¢., up to 15 minutes of post-
shift work)?

v_ YES NO

if your answer to both Question 3 and Question 4 is “Yes,” please skip Question 5 and Question
6 and proceed to Question 7,

If your answer to Question 3 is “No,” please also provide an answer to Question 5.

if your answer to Question 4 is “No,” please also provide an answer to Question 6.

Question 5:

On average, how many unpaid pre-shift minutes, per Plaintiff, per shift, should be counted as
work time for which the Plaintiffs should have been paid?

minutes

Question 6:

On average, how many unpaid post-shift minutes, per Plaintiff, per shift, should be counted as
work time for which the Plaintiffs should have been paid?
Case 1:13-cv-01015-VSB Document 269 Filed 10/25/19 Page 3 of 4

minutes

Question 7:

Did Plaintiffs prove by a preponderance of the evidence that the Defendants willfully violated
the Fair Labor Standards Act?

J _ YES ___NO

if your answer to both Question 3 and Question 4 was “Yes,” proceed to the signature line and
sign the form.

If your answer to either Question 3 or Question 4 was “No,” continue to Question 8, but only as
to the question for which your answer was “No.”

Question 8:

Based on the average number of unpaid pre-shift and/or post-shift minutes, per Plaintiff, per
shift, you determined above in response to Questions 5 and/or 6, what are the damages to which
Plaintiffs are entitled?

You have completed all questions. Please proceed to the signature line below.

SIGNATURE LINE

Foreperson and other jurors, please sign and date the verdict sheet. Then, without disclosing your
verdict, advise the Court in a note that you have reached a verdict and are ready to return to the
courtroom to announce your verdict.

 

rofealear

 

 

Foreperson——.-_--_--7 L
(

 

 

 
Case 1:13-cv-01015-VSB Document 269 Filed 10/25/19 Page 4 of 4

Kee Lule. w [oy Li9

ee 7 yd
os a
f rail : pf r ona #
A / “" fe P dy ié we f / i f
Ea x

 

 

(i : for df fe Pag
Ub Add iad | Ae
Cag

 

 

 

 

 

 

 

Dated: id Lee | 1
